DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent Claims 1, 8 & 15, the prior art found does not specifically teach  receiving, by a computing system, from a computing device capturing a video, context data associated with the computing device, the context data comprising a portion of an audio stream; analyzing the portion of the audio stream of the context data to determine that a media overlay of a plurality of media overlays is relevant to at least one aspect of the context data; determining, by the computing system, that the media overlay comprises a smart widget selection corresponding to a display element comprising dynamic content to be displayed on the media overlay based on the context data received from the computing device; based on determining that the media overlay comprises the smart widget selection, generating, by the computing system, content comprising information about the audio stream, the content to be displayed as the display element corresponding to the smart widget selection based on the portion of the audio stream for the context data received from the computing device; and transmitting, by the computing system to the computing device, the media overlay and the generated content to be displayed as the display element in the media overlay.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				Examiner Comments
The prior art of record does not teach extracting context data from a portion of an audio stream that is captured and analyzed from a captured video. Wherein the context data allows for the determination of a background image media overlay in a message based on information determined regarding the audio stream. The information allows for a selection of a smart widget to be displayed and the media overlay is transmitted along with generate content that has information about the audio stream extracted from the captured video. The message that is comprising the video also contains information about the audio stream that is displayed in the media overlay based on the selection of the smart widget..

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGIE BADAWI whose telephone number is (571)270-7590. The examiner can normally be reached Monday thru Wednesday 9:00am - 5:00pm EST with Thursdays and Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGIE BADAWI/Primary Examiner, Art Unit 2179